Case 1:19-cv-00422-SOM-WRP Document 59 Filed 09/29/20 Page 1 of 1        PageID #: 1126




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

   CONCRETE CORING COMPANY )                   CV 19-00422 SOM-WRP
   OF HAWAII, A PENHALL          )
   COMPANY,                      )
                                 )
             Plaintiff(s),       )
                                 )
        vs.                      )
                                 )
   DAVID M. ALISA, et al.,       )
                                 )
             Defendant(s).       )
   _____________________________ )

                ORDER ADOPTING MAGISTRATE JUDGE’S
     FINDINGS AND RECOMMENDATION TO DENY PLAINTIFF’S MOTION
        FOR EXTENSION OF STIPULATED ORDER FOR PRELIMINARY
             INJUNCTION AGAINST DEFENDANTS, ECF NO. 52

         Findings and Recommendation having been filed and served on all parties

   on September 14, 2020, and no objections having been filed by any party,

         IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

   United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings and

   Recommendation To Deny Plaintiff’s Motion For Extension of Stipulated Order

   For Preliminary Injunction Against Defendants, ECF No. 52" are adopted as the

   opinion and order of this Court.

         IT IS SO ORDERED.
